Filed 12/13/19
                            CERTIFIED FOR PUBLICATION


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            SIXTH APPELLATE DISTRICT

 THE PEOPLE,                                        H046762
                                                   (Monterey County
         Plaintiff and Respondent,                  Super. Ct. Nos. 17AP000004,
                                                    MS34l769A)
         v.

 GERARD ROBERT WETLE,

         Defendant and Appellant.


        A jury convicted defendant Gerard Robert Wetle of 28 misdemeanor violations of
the Fish and Game Code based on the placement of commercial crab traps in protected
sanctuary waters. Defendant’s commercial fishing license number was attached to the
illegally placed crab traps, which the prosecutor argued was sufficient to convict him of
the strict liability offenses. Defendant presented evidence that he was out of the country
at the time the traps were placed by a lessee and argued that he therefore was not liable
for their illegal placement. We conclude that the trial court committed prejudicial
instructional error requiring reversal of defendant’s convictions. The People shall have
the option to retry defendant, as we reject his sufficiency of the evidence claim.
I.      BACKGROUND
        A.       Factual Summary
        Commercial crab traps are metal and weigh about 75 pounds each. Each crab trap
is required to have a destruction device so that crabs and other trapped wildlife animals
can escape if the trap is lost at sea or abandoned. The destruction device is simply a
piece of treated cotton twine holding the trap’s lid shut. Over time, the twine breaks
down in the water; when the twine breaks, the lid of the trap opens and the crabs can
escape. Fishermen generally place a bait jar inside each trap to attract crabs. The bait jar
is not permitted to be attached to the lid because if it is, it will prevent the destruction
device from working properly. Each crab trap sits on the bottom of the ocean and is
attached to a buoy that floats on top of the water so that fishermen can locate and retrieve
the trap. The buoy is required to be marked with a commercial fishing license number,
known as an “L number.”
       Joseph Ames, a lieutenant with the California Department of Fish and Wildlife,
testified that he and his crew, including Justin Cisneros, were patrolling Monterey Bay on
April 2, 2016. While on patrol, they saw crab trap buoys in the Soquel Canyon State
Marine Conservation Area, where crab trapping is prohibited. They pulled 29 crab traps
out of the water, each of which was attached to a buoy bearing defendant’s L number.
Ames testified that the L number on a crab trap buoy signifies the fisherman who is
operating and responsible for the trap. Also attached to each crab trap pulled by Ames’s
crew was a buoy tag bearing the Dungeness crab permit number belonging jointly to
defendant’s father and defendant’s wife. That Dungeness crab permit number is
associated with a specific fishing vessel—the Pacific Spirit—which, like the permit, is
owned by defendant’s father and defendant’s wife. Twenty-five of the pulled traps were
located in the marine conservation area. In three of the pulled traps, the bait jar was
placed in a manner that prevented the destruction device from operating. The crew
released 214 crabs from the traps.
       The crew put a compliance check card—a business card with a note to call the
Fish and Game warden—in the bar jar of one of the traps and returned it to the water.
Guy Bond called in response to that card.
       Bond is a commercial fisherman and the skipper of the Pacific Spirit, the fishing
vessel owned by defendant’s father and defendant’s wife. Defendant’s father testified



                                               2
that defendant loaned the crab traps to him. Bond and defendant testified that Bond
leased the crab traps from defendant.
       Bond testified that he was operating the Pacific Spirit between April 1 and 3, 2016
and that he was the one who inadvertently placed the traps in the marine conservation
area. Defendant was not on the boat at the time. Bond said defendant’s L number was on
the crab trap buoys when he received the traps from defendant and Bond simply left those
buoys in place while he was operating the gear. Bond was not aware of any requirement
that his L number be on the buoys. At trial, Bond conceded that he had lied and said he
was not operating the vessel during the relevant time period when he called in response to
the compliance check card. Bond testified that he had lied to protect his commercial
fishing license. Bond admitted to having previously been convicted of three felonies and
five misdemeanors.
       Nicholas Erardi, a fisherman who had worked for defendant for five years,
testified that he and defendant were in Mexico from early February 2016 until early April
2016 working on defendant’s new fishing boat. They returned to Monterey in that vessel
on April 17, 2016. He recalled the date because “It was a big deal. It’s a new boat.”
       Defendant likewise testified that he was in Mexico with Erardi working on his
new boat between February and early April 2016. He was not crab fishing in Monterey
Bay at that time. Defendant testified that he received a call from Cisneros about the
illegally placed crab traps in early April while he was on his new boat. Defendant
described Bond as “part of the family because he runs my father’s boat.” And defendant
said that when he and Bond are on the water in separate boats they work together and
communicate about where the fish are located.
       B.     Procedural History
       The Monterey County District Attorney charged defendant with 25 counts of
violating California Code of Regulations, title 14, section 632, subdivision (a)(1)(C),
(section 632) and three counts of violating California Code of Regulations, title 14,

                                             3
section 180.2, (section 180.2) all of which are misdemeanors under Fish and Game Code
section 12000, subdivision (a)).
       A four-day jury trial took place in November 2016. The prosecutor argued in her
closing argument that defendant was guilty because his L number was on the illegally
placed crab traps. She argued that whether defendant had leased the traps to Bond was
irrelevant, as was whether he was on the boat. Her theory was that “they’re his. They’re
his responsibility.” The jury found defendant guilty on all counts.
       Defendant filed an unsuccessful motion for a new trial. Thereafter, on February 8,
2017, the court suspended imposition of sentence and placed defendant on probation for
three years. The court ordered defendant to serve 40 days in county jail as a condition of
his probation and ordered him to pay a fine of $4,100 in addition to other fines and fees.
       Defendant timely appealed. In an opinion filed on February 15, 2019, the
appellate division of the Monterey County Superior Court affirmed. Defendant filed a
petition in this court requesting to have the case transferred here. This Court granted that
petition to transfer on April 22, 2019.
II.    DISCUSSION
       The thrust of defendant’s arguments on appeal is that the People failed to show,
and the jury was permitted to convict without finding, that his conduct violated the law.
The Attorney General contends that even if Bond, not defendant, placed the crab traps in
the state marine conservation area (in some cases, without operable destruction devices),
defendant can be held criminally liable for Bond’s acts because the regulations at issue
are strict liability offenses, defendant knew Bond was going to fish with the traps, and
defendant stood to profit from Bond’s use of the traps. In essence, the Attorney General
argues for vicarious liability. But he articulates no legal basis for imposing vicarious
liability on defendant.
       We agree with defendant that his convictions cannot stand. As discussed below,
the trial court failed to instruct the jury on all the elements of the offenses and that error

                                               4
was not harmless. Accordingly, we reverse. However, because we reject defendant’s
sufficiency-of-the-evidence argument, the People have the option to retry him.
       A.     Failure to Instruct on Elements of the Offenses
              1.      Legal Principles
       “ ‘All criminal defendants have the right to “a jury determination that the
defendant is guilty of every element of the crime with which he is charged, beyond a
reasonable doubt.” ’ [Citation.]” (People v. Rivera (2019) 7 Cal.5th 306, 333.)
Accordingly, “ ‘[t]he trial court has a sua sponte duty to instruct the jury on the essential
elements of the charged offense[s].’ [Citation.]” (Id. at p. 332.) “Failure to do so is a
‘very serious constitutional error because it threatens the right to a jury trial that both the
United States and California Constitutions guarantee. [Citations.]’ ” (Id. at pp. 332-333.)
Error in failing to instruct on all the elements of an offense “is reversible unless ‘it is
clear beyond a reasonable doubt that a rational jury would have rendered the same verdict
absent the error.’ [Citation.]” (Id. at p. 333.)
       “We determine whether a jury instruction correctly states the law under the
independent or de novo standard of review. [Citation.] Review of the adequacy of
instructions is based on whether the trial court ‘fully and fairly instructed on the
applicable law.’ [Citation.] ‘ “In determining whether error has been committed in
giving or not giving jury instructions, we must consider the instructions as a whole . . .
[and] assume that the jurors are intelligent persons and capable of understanding and
correlating all jury instructions which are given.” [Citation.]’ [Citation.] ‘Instructions
should be interpreted, if possible, so as to support the judgment rather than defeat it if
they are reasonably susceptible [of] such interpretation.’ [Citation.]” (People v. Ramos
2008) 163 Cal. App. 4th 1082, 1088.)




                                               5
               2.     The Trial Court Failed to Instruct on All the Elements of the
                      Charged Offenses

                      a.      The Elements of the Charged Offenses
       Section 632 makes it “unlawful to injure, damage, take, or possess any living,
geological, or cultural marine resource” from a state marine conservation area.
Section 180.2 requires “every trap used to take fin fish, mollusks or crustaceans [to] contain
at least one destruction device that complies with the specifications described in this
[s]ection. The use of any structures or materials that defeat or interfere with the purpose of
the destruct device is prohibited.” Violations of the foregoing regulations are
misdemeanors. (Fish & G. Code, § 12000.)
       As a general rule, “every crime has two components: (1) an act or omission,
sometimes called the actus reus; and (2) a necessary mental state, sometimes called
the mens rea.” (People v. McCoy (2001) 25 Cal. 4th 1111, 1117.) Public welfare offenses—
those “involv[ing] the violation of statutes that are purely regulatory in nature and seek to
protect the health and safety of the public”—are the exception to the rule; they do not
require “[p]roof of a culpable mental state.” (People v. King (2006) 38 Cal. 4th 617, 623.)
That is, they are strict liability offenses. (People v. Rubalcava (2000) 23 Cal. 4th 322, 331
[“Strict liability offenses eliminate the ‘requirement of mens rea; that is, the requirement of
a “guilty mind” with respect to an element of a crime’ ”].) But the requirement that the
defendant’s conduct violated the law remains. (See CALCRIM No. 254 [a person is guilty
of a strict liability crime if they “do the prohibited act or to fail to do the required act”];
People v. Stuart (1956) 47 Cal. 2d 167, 172 [“public welfare statutes . . . call for the
sanctions imposed even though the prohibited acts are committed without criminal intent or
criminal negligence”].)
       The parties agree that violations of section 632 and section 180.2 are strict liability
public welfare offenses. “Public welfare offenses have been roughly classified to include
violations of general police regulations, passed for the safety, health or well-being of the


                                                6
community. [Citations.] The penalties imposed for violations of the offense are an
indication of legislative intent: if the penalties prescribed are light, misdemeanor
penalties, strict liability is more likely.” (People v. Estes (2013) 218 Cal.App.4th Supp.
14, 19.) “ ‘ “The greater the difficulty [of proving a violator had a culpable mental
state], the more likely it is that the legislature intended to relieve the prosecution of that
burden so that the law could be effectively enforced.” ’ ” (Id. at p. 20.)
       These considerations support the conclusion that violations of section 632 and
section 180.2 are public welfare offenses to which strict liability applies. Both provisions
are regulations passed to promote the health and well-being of the State’s living marine
resources. Section 632 helps implement a statutory scheme meant “to protect, conserve,
or otherwise manage . . . living marine resources and their habitats . . . .” (Pub.
Resources Code, § 36602, subd. (d) [defining “Marine managed area,” which includes
“State marine conservation area”].) Section 180.2 is part of a scheme designed “to
minimize the adverse effects [of fish trapping] on living marine resources.” (Fish & G.
Code, § 9003.) Misdemeanor penalties are imposed for violations of sections 632 and
180.2. (Fish & G. Code, § 12000.) Finally, it would be difficult for the prosecution to
prove that a defendant intended to place traps in a state marine conservation area and/or
without operable destruction devices, rather than having done so inadvertly.
Accordingly, we agree that the offenses at issue are strict liability offenses.
       The question remains what conduct violates the regulations at issue. Based on the
plain regulatory language, to violate section 632 one must “injure, damage, take, or possess
any living, geological, or cultural marine resource” from a state marine conservation area.
And, to violate section 180.2 one must employ a “trap used to take fin fish, mollusks or
crustaceans [that does not] contain at least one destruction device that complies with the
specifications described in this [s]ection” or “use [a] structure[] or material[] that defeat[s]
or interfere[s] with the purpose of the destruct device . . . .”



                                               7
       Bond testified that he, not defendant, placed traps in a state marine conservation area
and used crab traps without functioning destruction devices. Defendant and Erardi testified
that defendant was out of the country at the time the offenses were committed. The
Attorney General contends that, even if the foregoing testimony is believed, defendant can
be held liable for the regulatory violations based on his “act of entrusting the traps to
[Bond,] a member of his business family.” The Attorney General says defendant’s
“connection to the traps was sufficiently close to justify the jury in its verdicts.” But the
Attorney General does not articulate a legal basis for holding defendant criminally liable for
the conduct of a third party. Nor does he indicate where the line should be drawn in terms
of imputing liability for regulatory violations to non-actors.
       The Attorney General relies on Morissette v. United States (1952) 342 U.S. 246 and
People v. Chevron Chemical Co. (1983) 143 Cal. App. 3d 50 (Chevron) for his position that
defendant can be criminally liable for the conduct of a third party. Neither case helps him.
Morissette did not involve liability for a third party’s conduct. In Chevron, the only question
was whether the offense at issue—violating Fish and Game Code section 5650—was a strict
lability offense; there was no dispute that Chevron was the party responsible for the illegal
conduct of improperly discharging fertilizer process wastes. (Chevron, supra, at p. 52.)
Of course, Chevron, as a corporation, acts through its employees. But corporations, like
Chevron, are persons under the law. (See CALCRIM No. 122; Fish & G. Code, § 67
[defining “person” to include corporations].) And, “[i]n California, a corporation may be
criminally liable for the conduct of its officers or agents or employees.” (Sea Horse Ranch,
Inc. v. Superior Court (1994) 24 Cal. App. 4th 446, 456.) Defendant is not a corporation and
no evidence was presented showing that Bond was acting as defendant’s agent or employee;
therefore, Chevron has no application here.
       In the context of strict liability offenses, “a principal or employer may be criminally
liable for the agent’s or employee’s act done within the scope of the employment,
irrespective of any personal knowledge or immediate direction on the part of the principal or

                                              8
employer.” (17 Cal.Jur.3d Criminal Law: Core Aspects § 152.) For example, in People v.
Schwartz (1937) 28 Cal. App. Supp. 2d 775, 776, the defendant was convicted of a strict
liability offense under the Pure Foods Act based on the sale of adulterated eggs by his
employee “in the regular course of his business . . . .” “The fact that the sale of the
adulterated food . . . was made by an employee of defendant without his personal
knowledge or immediate direction [was held to be] immaterial.” (Id. at p. 781.) Similarly,
in People v. Travers (1975) 52 Cal. App. 3d 111, 113, the owner of a service station was held
liable for strict liability offenses involving the sale of misbranded or mislabeled motor oil,
where the sale was made by his employee without the owner’s knowledge. In People v.
Rouse (1988) 202 Cal. App. Supp. 3d 6, the owner of a taxi company was convicted of
violating taxi licensing regulations, which were strict liability offenses, based on the acts of
one of his driver employees. And in People v. Casey (1995) 41 Cal.App.4th Supp. 1, 8-9,
the court held that a rancher could be convicted of misbranding cattle, a strict liability
offense, based on vicarious liability where the act of misbranding was carried out by one of
the cowboys employed by the rancher. But again, the prosecutor did not argue below, and it
has not been argued on appeal, that defendant was Bond’s employer or that defendant
otherwise exercised control over Bond’s use and placement of the crab traps. Accordingly,
the cases discussed above do not support imposing criminal liability on defendant for
Bond’s conduct.
       In sum, to prove a violation of section 632, the People must prove that the defendant
“injure[d], damage[d], [took], or possess[ed] any living, geological, or cultural marine
resource” from a state marine conservation area. To prove a violation of section 180.2, the
People must prove that the defendant employed a “trap used to take fin fish, mollusks or
crustaceans [that did not] contain at least one destruction device that complies with the
specifications described in this [s]ection” or “use[d] [a] structure[] or material[] that
defeat[ed] or interfere[d] with the purpose of the destruct device . . . .” Next, we consider
whether the instructions adequately communicated those elements to the jury.

                                               9
                       b.    The Jury Instructions
       As to the alleged violations of section 632, the jury was instructed with “[s]pecial
instruction number one.” It provided: “Every trap used to take crab shall be marked with a
buoy. Each buoy shall be marked with the operator’s commercial fishing license
identification number only. Fish and Game Code section 9006, subsection (b). [¶] It is
unlawful to willfully or recklessly disturb, move, or damage any trap that belongs to another
person and that is marked with a buoy identification number. Fish and Game Code
section 9002, subsection (a). [¶] Any trap used without a buoy or with a buoy which is not
marked, pursuant to section 9006, is a public nuisance and shall be moved from the waters
of this state by any person authorized to enforce this Code. Fish and Game Code
section 9007. [¶] The law does not require that the Defendant be present at the time the fish
or . . . crustaceans were injured, damaged, taken or possessed. [¶] To find the Defendant
guilty of Counts 1 through 25, the People must prove that: [¶] One, a fish or crustacean
was injured, damaged, taken or possessed. [¶] Two, in a state marine conservation area.”
       As to the alleged violations of section 180.2, the jury was instructed with “special
instruction number two.” It stated: “Every trap shall have at least one destruction device
which meets specifications approved by the California Department of Fish and Wildlife. In
order to minimize the adverse effects on living marine resources, the specifications for
destruction devices shall provide for a device that destructs rapidly enough to facilitate
escape of a substantial proportion of all species confined in the trap from any trap that
cannot be raised. The law does not require that the Defendant be present at the time the . . .
trap was used. [¶] To find the Defendant guilty of Counts 27 through 29, the People must
prove that: [¶] One, a trap used for the taking . . . crab; [¶] Two, did not have at least one
destruction device.”
       The jury also was instructed with CALCRIM No. 254, which is used in instructing
on strict liability offenses. (CALCRIM No. 254 Bench Notes.) Specifically, the court
instructed: “[f]or you to find a person guilty of the crimes of taking any fish or crustacean


                                              10
in a state marine conservation area, in violation of 14 California Code of Regulations, CCR,
section 632, as alleged in Counts 1 through 25, or to find a person guilty of deploying a crab
trap without a destruction device, in violation of 14 CCR, section 180.2, as alleged in
Counts 27 through 29, a person only needs to do the prohibited act, or fail to do the required
act. The People do not need to prove any intent or other mental state.”

                      c.     The Jury Instructions Omitted Elements of the Offenses
                             i.      Section 632
       As the Attorney General concedes, special instruction one failed to inform jurors
that, to violate section 632, a person must “injure, damage, take, or possess [a] living,
geological, or cultural marine resource” from a state marine conservation area. The
Attorney General contends that this omission was cured by CALCRIM No. 254, which
informed jurors that “a person only needs to do the prohibited act, or fail to do the required
act” to be guilty of the offenses.
       We are not persuaded because the instructions as a whole did not clearly identify the
requisite “prohibited act” for purposes of a section 632 violation. As discussed above, that
regulation prohibits “injur[ing], damag[ing], tak[ing], or possess[ing] any living, geological,
or cultural marine resource” from a state marine conservation area; those are the prohibited
acts. But the instructions did not make that clear. Instead, special instruction one began
with a discussion of the requirement that every crab trap be marked with a buoy bearing the
L number of “the operator”—an undefined term. That portion of the instruction had nothing
to do with the elements of a section 632 violation. Yet its inclusion misleadingly suggested
that the presence of one’s L number on an illegally placed crab trap violates section 632.
       In her closing argument, the prosecutor claimed that defendant was not required to
have carried out one of the prohibited acts to be found guilty. She argued: “So under strict
liability, a person has to do a prohibited act, or fail to do a required act. So the required act
here, of course it’s common sense that this is your trap. This has your license number on it.



                                              11
You’ve got a duty to make sure that that trap is used the right way.” The prosecutor further
argued that whether defendant had leased the traps to Bond was irrelevant because the traps
are “his. They’re his responsibility.” Thus, in her view, the fact that defendant’s traps were
used by anyone to do the prohibited act subjected him to liability. As discussed above, that
is an incorrect statement of the law, as it eliminates the actus reus of the crime. In light of
the prosecutor’s argument, we cannot conclude that jurors correlated special instruction one
and CALCRIM No. 254 to divine the element the court omitted—namely, that defendant
person “injure, damage, take, or possess [a] living, geological, or cultural marine resource”
from a state marine conservation area to violate section 632. (Cf. People v. Lua (2017) 10
Cal.App.5th 1004, 1014 [in rejecting argument that instructions did not properly set forth
the elements of the crime, noting that “the parties’ closing arguments, particularly the
prosecution’s, diminished any possibility of confusion”].)
                              ii.     Section 180.2
       Special instruction two allowed jurors to convict defendant of violating section 180.2
if they found that “a trap used for the taking [of] . . . crab . . . did not have at least one
destruction device.” It did not instruct jurors that they must find that defendant himself used
the defective trap, which is an element of the offense. As with special instruction one, we
reject the Attorney General’s argument that the omission was cured by CALCRIM No. 254.
It is unrealistic to believe jurors would have discerned from the instructions that the
prosecution was required to prove that defendant used a crab trap without a destruction
device, given that the prosecutor’s sole argument was that no such requirement existed.

                      d.      The Error was not Harmless Beyond a Reasonable Doubt
       We must reverse unless the trial court’s failure to instruct on all the elements of
the offenses was harmless. Such an error is harmless only if we determine beyond a
reasonable doubt that a rational, properly instructed jury would have rendered the same
verdict. (People v. Merritt (2017) 2 Cal.5th 819, 827.) We cannot make that



                                                12
determination here. To the contrary, we conclude it is reasonably likely that the jury
convicted defendant on the theory argued by the prosecutor: Bond committed a
regulatory violation using defendant’s traps. And we further conclude that it is
reasonably likely the jury would not have convicted defendant of violating section 632
had it been properly instructed that defendant was guilty only if he “injur[ed], damag[ed],
[took], or possess[ed] any living, geological, or cultural marine resource.” Similarly, we
conclude that it is reasonably likely the jury would not have convicted defendant of
violating section 180.2 had it been properly instructed that defendant was guilty only if
he used “a trap used for the taking [of] . . . crab . . . that did not have at least one
destruction device.” Because the instructional errors were not harmless, we must reverse
defendant’s convictions.
       B.      Sufficiency of the Evidence
       Defendant also argues there was insufficient evidence to support his convictions.
Although reversal is required based on the instructional errors alone, we nevertheless
consider his insufficiency of the evidence argument to determine whether retrial is barred
by double jeopardy principles. (Unites States v. DiFrancesco (1980) 449 U.S. 117, 131
[“the Double Jeopardy Clause prohibits retrial after a conviction has been reversed
because of insufficiency of the evidence”].)
       “When considering a challenge to the sufficiency of the evidence to support a
criminal conviction, we review the whole record in the light most favorable to the
judgment below to determine whether it discloses substantial evidence—that is, evidence
which is reasonable, credible, and of solid value—such that a reasonable trier of fact
could find the defendant guilty beyond a reasonable doubt.” (People v. Cortes (1999) 71
Cal. App. 4th 62, 71.) “In making this determination, we do not reweigh the evidence,
resolve conflicts in the evidence, or reevaluate the credibility of witnesses.” (Ibid.)
“ ‘The testimony of a single witness is sufficient to uphold a judgment even if it is



                                               13
contradicted by other evidence, inconsistent or false as to other portions. [Citations.]’
[Citation.]” (In re Robert V. (1982) 132 Cal. App. 3d 815, 821 (Robert V.).)
           Here, it was undisputed that defendant’s L number was on the crab trap buoys.
Lieutenant Ames testified that the L number on a crab trap buoy signifies the fisherman
who is operating the trap. The foregoing is substantial evidence from which a rational
jury could have concluded that defendant, not Bond, illegally placed the crab traps, some
without destruction devices. While Bond, defendant’s father, Erardi, and defendant all
testified otherwise, jurors could have disbelieved them. Each had a motive to lie—
defendant and his father to protect defendant, Bond and Erardi to protect their jobs with
defendant’s family. And Bond, a key witness, had credibility problems. He admitted
lying to the Fish and Wildlife warden and he had suffered numerous felony convictions.
In sum, the record—when viewed in the light most favorable to the judgment below—
contains sufficient evidence from which a rational jury could have concluded that
defendant was guilty of the charged offenses.
III.       DISPOSITION
           The judgment is reversed and the matter is remanded to the trial court for possible
retrial.




                                                14
                                  _________________________________
                                  ELIA, J.


WE CONCUR:




_______________________________
GREENWOOD, P. J.




_______________________________
PREMO, J.




People v. Wetle
H046762
Trial Court:                            Monterey County Superior Court
                                        Superior Court Nos: 17AP000004, MS34l769A


Trial Judges:                           Honorable Carrie McIntyre Panetta
                                        Honorable Pamela L. Butler
                                        Honorable Andrew G. Liu
                                        Honorable Venessa W. Vallarta

Counsel for Plaintiff and Respondent:   Xavier Becerra
THE PEOPLE                              Attorney General

                                        Jeffrey M. Laurence
                                        Senior Assistant Attorney General

                                        Donna M. Provenzano
                                        Supervising Deputy Attorney General

                                        David H. Rose
                                        Deputy Attorney General

Counsel for Defendant and Appellant:    E. Michael Linscheid
GERARD ROBERT WETLE                     J. David Nick
                                        Law Offices of J. David Nick